Citation Nr: 1013345	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for herpes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 1983. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which reopened the Veteran's 
claim, and confirmed and continued the denial on the merits.  

The Board notes that irrespective of the RO's November 2006 
determination, it must adjudicate the new and material issue 
to determine the Board's jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

The reopened claim of entitlement to service connection for 
herpes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for 
herpes.  

2.  Evidence added to the record since the May 2004 rating 
decision does relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
herpes and does raise a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service 
connection for herpes is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the May 2004 rating decision that 
denied service connection for herpes is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is reopening and remanding the Veteran's 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of 
Appeals for Veterans Claims (Court) has held that when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The May 2004 rating decision denied service connection for 
herpes on the basis that there was no medical evidence of it 
during service or at the current time.  Notice of the 
determination and his appellate rights were provided to the 
Veteran.  No appeal was taken from that determination.  As 
such, the decision became final.  38 U.S.C.A. § 7105 (West 
2002).  

The evidence of record at that time included the Veteran's 
service treatment records, which noted various physical 
findings on the Veteran's genital area referred to as 
condyloma acuminata, gonorrhea and chancroids; and included a 
March 1983 RPR test for herpes that was negative.  Post-
service VA skin examination reports dated in May 1999, June 
2000, and October 2001 were for dermatofibrosarcoma 
protuberans and noted no other abnormalities.  VA treatment 
records were negative for herpes.  

Evidence received after the May 2004 rating decision became 
final includes an April 2008 medical opinion from a private 
physician stating that she had reviewed the Veteran's service 
treatment records.  She noted that in August 1983 the Veteran 
had had "bumps on the penis" and that he had presented to 
her in February 2006 with the "same complaint (underlining 
in original)."  She said that she thought that the Veteran's 
venereal disease was misdiagnosed during active duty and that 
he had recurrent genital herpes (type II) since 1982.  The 
Board observes that she did not address the Veteran's 
inservice RPR test that was negative for herpes.

In a September 2008 statement, the same private physician 
stated that during an April 2008 appointment the Veteran had 
discussed his herpes genitalis with her.  She said that she 
had reviewed his service records and he had the same symptoms 
in 1982 and 1983.  

The Board finds that these medical opinions are relevant 
evidence because they show that the Veteran currently has 
herpes, and that it may be related to findings in his service 
treatment records.  This medical evidence raises a reasonable 
possibility of substantiating the claim and is material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the Veteran's claim for service connection for 
herpes.  To this extent only, the benefit sought on appeal is 
granted.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
herpes is granted; to this extent only, the appeal is 
granted.


REMAND

In light of the 2008 private medical opinions discussed 
above, the Veteran was provided a VA examination in September 
2009 to determine whether his herpes had its origin or onset 
while he was in military service.  The corresponding report 
reviewed the Veteran's inservice and postservice medical 
history.  The report provided a diagnosis of herpes simplex.  
The examiner stated that he could not resolve the issue of 
whether the Veteran's herpes simplex had its origin or onset 
while the Veteran was in military service without resort to 
mere speculation.

The Board notes that the Court has characterized an opinion 
where a physician stated "I cannot come up with an absolute 
opinion which would provide you with a 'yes' or 'no' response 
to the question posed," as "non-evidence," noting that in 
essence, the medical doctor did not render an opinion on this 
issue.  Perman v. Brown, 5 Vet. App. 237, 241 (1993), 
overruled on other grounds by Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).  The Board finds that the opinion of the 
September 2009 VA examiner in this case to be similar to the 
opinion in Perman, and it could be considered "non-evidence."  
Thus, the Board finds the inability of the September 2009 VA 
examiner to state an opinion (or state why an opinion could 
not be provided) renders this VA examination report 
inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (noting that once the Secretary undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one); see also 38 C.F.R. § 4.2 
(2009) (noting that if the examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  

Moreover, the Board finds it significant that the September 
2009 VA examiner failed to address the fact that the 
Veteran's inservice March 1983 RPR test for herpes was 
negative, and failed to address the private 2008 medical 
opinions linking the Veteran's herpes to service.  Thus, the 
VA examiner's September 2009 opinion that he could not 
resolve the issue of whether the Veteran's herpes simplex had 
its origin or onset while the Veteran was in military service 
without resort to mere speculation cannot be said to be 
"based on sufficient facts or data."  See Nieves-Rodriguez v. 
Peake, 22 Vet.App. 295, 302 (2009).  See also Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).

In light of the foregoing, a VA medical opinion is still 
required to address the likelihood that the Veteran's herpes 
was incurred or aggravated during active duty.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to an 
appropriate examiner other than the one 
who conducted the September 2009 VA 
examination and request that a medical 
opinion be provided, based on review of 
the evidence contained in the claims 
folder, to include the service 
treatment records, as to whether it is 
at least as likely as not that the 
Veteran's herpes was incurred or 
aggravated during active duty.  In 
doing so, the examiner should address 
the March 1983 RPR test that was 
negative for herpes, as well as the 
2008 private medical opinions linking 
the Veteran's herpes to service.  A 
complete rationale for the opinion 
provided should be set forth.  

An additional examination of the 
Veteran should be scheduled only if 
deemed necessary to provide the 
requested opinion.

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
The case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


